Title: From George Washington to John Stark, 31 December 1780
From: Washington, George
To: Stark, John


                        
                            Sir
                            Head Quarters New Windsor 31st Decemr 1780
                        
                        I have recd your favr of the 30th. By a Resolve of Congress of the 18th Inst. Copy of which I enclose, I find
                            that you had made application to them for liberty to retire for the reestablishment of your health. The propriety of this
                            measure, they have been pleased to refer to me, and as I shall signify my approbation, I have no objection to your setting
                            out as soon as your Health will admit—The term of absence, if they chuse to limit it, will depend upon Congress. I am Sir
                            Yr most obt Servt
                        
                            Go: Washington
                        
                    